               Case
               Case 3:18-cv-03003-K
                    3:18-cv-03003-K Document
                                    Document 65 Filed
                                                Filed 12/04/18
                                                      11/21/18 Page
                                                               Page 11 of
                                                                       of 32 PageID
                                                                             PageID 54
                                                                                    52
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                  Northern Division
                                                   __________       of Texas
                                                                District      - Dallas
                                                                         of __________

            RADIO TOWER NETWORKS, LLC                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 3:18-cv-03003-K
                                                                      )
        CROSSPOINT COMMUNICATIONS, INC.                               )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CROSSPOINT COMMUNICATIONS, INC.
                                           501 Duncan Perry Road
                                           Arlington, Texas 76011




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jay Johnson
                                           Kizzia Johnson PLLC
                                           1910 Pacific Ave.
                                           Suite 13000
                                           Dallas, TX 75201


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:             11/21/2018                                                                s/K. Cheng, Deputy Clerk
                                                                                           Signature of Clerk or Deputy Clerk
                Case
                Case 3:18-cv-03003-K
                     3:18-cv-03003-K Document
                                     Document 65 Filed
                                                 Filed 12/04/18
                                                       11/21/18 Page
                                                                Page 22 of
                                                                        of 32 PageID
                                                                              PageID 55
                                                                                     53
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:18-cv-03003-K

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
Case 3:18-cv-03003-K Document 6 Filed 12/04/18   Page 3 of 3 PageID 56
